Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-19-2003

Video Pipeline Inc v. Buena Vista Home
Precedential or Non-Precedential: Precedential

Docket No. 02-2497




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Video Pipeline Inc v. Buena Vista Home" (2003). 2003 Decisions. Paper 227.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/227


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                 PRECEDENTIAL

                                     Filed September 19, 2003

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT


                             02-2497


                    VIDEO PIPELINE, INC.
                                v.
       BUENA VISTA HOME ENTERTAINMENT, INC.
       BUENA VISTA HOME ENTERTAINMENT, INC.;
                MIRAMAX FILM CORP.,
                            Counterclaim-Plaintiffs
                                v.
                    VIDEO PIPELINE, INC.,
                                 Counterclaim-Defendant
                      Video Pipeline, Inc.,
                                    Appellant

        Appeal from the United States District Court
                for the District of New Jersey
             (D.C. Civil Action No. 00-cv-05236)
       District Judge: Honorable Jerome B. Simandle

                   Argued January 21, 2003
Before: BECKER,* NYGAARD, and AMBRO, Circuit Judges

               (Opinion filed August 26, 2003)




* Judge Becker concluded his term as Chief Judge on May 4, 2003.
                                2



                 ORDER AMENDING OPINION

   The opinion in the above case is hereby amended as
follows:
1.   On page 2, the list of counsel for Appellees shall read
     as follows:
       Gary A. Rosen, Esquire (Argued)
       Law Offices of Gary A. Rosen, P.C.
       1831 Chestnut Street, Philadelphia, PA 19103
       Patrick Madamba, Jr., Esquire
       Akins, Grump, Strauss, Hauer & Feld, LLP
       2005 Market Street
       One Commerce Square, Suite 2200
       Philadelphia, PA 19103
           Attorneys for Appellee
2.   On page 5, footnote 3, the third paragraph of the
     footnote is deleted in its entirety.
                                    /s/ Thomas L. Ambro
                                        Circuit Judge
Dated: September 19, 2003
A True Copy:
        Teste:

                    Clerk of the United States Court of Appeals
                                for the Third Circuit